Citation Nr: 0947286	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II 
(DM), and exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970, including service in Vietnam from September 
1967 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The Board notes that the issue of entitlement to service 
connection for peripheral neuropathy of the right lower 
extremity was previously on appeal; however, in an April 2008 
rating action, service connection for peripheral neuropathy 
of the right lower extremity was granted.  Insofar as this 
represents a full grant of the claim on appeal, this matter 
is no longer before the Board and the issue on appeal is as 
stated on the cover sheet.  


FINDINGS OF FACT

1.  Service connection is in effect for DM with erectile 
dysfunction.  

2.  The preponderance of the medical evidence shows that the 
Veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-
connected DM or exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, 
including as secondary to service-connected DM or as a result 
of exposure to Agent Orange, have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records; provided him with 
a VA examination; and obtained a VHA specialist medical 
opinion.  The duty to assist has thus been satisfied and 
there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Service Connection

The Veteran contends that his currently diagnosed 
hypertension is causally related to his service-connected DM.  
In support of this contention, the Veteran argues that, 
because he was not diagnosed with hypertension until 2005, 
after he was diagnosed with diabetes, it should be presumed 
that his hypertension was caused by his diabetes.  In the 
alternative, he contends that his hypertension was caused by, 
or is related to, his Agent Orange exposure in Vietnam.  In 
support of the latter contention, he has submitted an 
internet article entitled "Agent Orange May Boost Vietnam 
Vets' Hypertension Risk," which indicates that the U.S. 
Institute of Medicine (IOM) is updating the findings of a 
2005 report regarding the health effects of Agent Orange 
exposure on Vietnam Veterans in light of two new studies that 
indicated that those Veteran's with the highest exposure to 
herbicides exhibited distinct increases in the prevalence of 
hypertension and heart disease.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's 
holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail 
below, because there is no evidence that the Veteran was 
diagnosed as having hypertension within one year of his 
discharge from active duty in January 1970, presumptive 
service connection as a chronic disease under 38 C.F.R. 
§ 3.309(a) is not warranted in this case.   

Additionally, service connection for certain listed 
disabilities may also be established based upon a legal 
"presumption" where a Veteran served on active duty in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).   Such a Veteran is presumed to have been 
exposed to herbicide agent (Agent Orange) during service 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 (1999).  

The Veteran served in the Republic of Vietnam from September 
1967 to September 1968, and there is no affirmative evidence 
in his claims file indicating that he was not exposed to 
herbicide agents, therefore, he is presumed to have been 
exposed to such agents.  38 C.F.R. § 3.307(a)(6)(iii).  
Accordingly, he is entitled to the presumption of service 
connection based on exposure to herbicides used in Vietnam 
where VA has found a positive association between the 
condition and exposure. 

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

The Board notes that new herbicide-related presumptions are 
currently being considered for ischemic heart disease, 
Parkinson's disease, and B cell leukemia.  See Memorandum 
from the Secretary, "Stay of Appeals Affected by New 
Herbicide-Related Presumptions," November 20, 2009.  
However, although VA has found that there may be a positive 
association between ischemic heart disease and Agent Orange 
exposure, the Board points out that hypertension is not one 
of the conditions affected by the new herbicide-related 
presumptions and is not one of the positively associated 
conditions listed under 38 C.F.R. 3.309(e).  Accordingly, the 
Veteran is not entitled to the presumption of service 
connection based on exposure to herbicides under 38 C.F.R. § 
3.307(a), and must establish that his hypertension had its 
onset during service or is related to an in-service disease 
or injury.  

Because it is undisputed that service connection is in effect 
for DM and that the Veteran currently has hypertension, the 
Board will focus on the evidence that pertains to whether his 
hypertension is related to service or to his service-
connected DM.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. 
Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  

In January 2007, the Veteran was provided with a VA 
examination for his DM.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims folder.  After discussing his pertinent 
history and the findings of his physical examination, the 
examiner reported that the Veteran had hypertension.  The 
examiner went on to provide the opinion that the Veteran's 
hypertension was not a complication of his DM, was not 
aggravated by his DM, and was not caused by or the result of 
his DM.  The examiner indicated that his opinion was based on 
the Veteran's absence of renal disease.  

In accordance with the Board's July 2009 request, in 
September 2009, a VHA cardiologist opinion was obtained 
regarding the etiology of the Veteran's hypertension.  At the 
outset, the cardiologist reported that he had reviewed the 
Veteran's claims file, noting that the Veteran had a high 
blood pressure reading in September 1969 prior to being 
discharged in January 1970.  The specialist then stated that 
there was no evidence indicating that the Veteran's 
hypertension had its the clinical onset during active 
military service.  He went on to provide the opinion that is 
was unlikely that the Veteran's hypertension was related to 
an in-service disease, event, or injury during service, or 
exposure to Agent Orange.  Finally, he provided the opinion 
that it was unlikely that the Veteran's hypertension was 
caused or aggravated by his service-connected DM.  In this 
regard, the cardiologist reported that he knew of no 
cause/effect relationship between DM and hypertension.   

Based on the foregoing, in regard to service connection on a 
direct basis, the evidence does not show that the Veteran's 
hypertension was incurred during or caused by military 
service.  The Veteran's service treatment records are 
negative for treatment for hypertension and the Veteran does 
not contend otherwise.  Further, the evidence of record 
reveals that the Veteran was not diagnosed with hypertension 
until January 2005, 35 years following separation from 
service, and no competent medical opinion has linked this 
condition to his military service.  Rather, after reviewing 
the Veteran's claims file, the September 2009 VHA 
cardiologist stated that there was no evidence indicating 
that the Veteran's hypertension had its clinical onset during 
active military service and provided the opinion that is was 
unlikely that the Veteran's hypertension was related to an 
in-service disease, event, or injury during service, or 
exposure to Agent Orange.  

In regard to service connection as secondary to the Veteran's 
service-connected DM, there is no competent medical evidence 
showing that the Veteran's hypertension is proximately due to 
his service-connected DM.  Rather, after reviewing the 
Veteran's claims file and examining the Veteran, the January 
2007 VA examiner determined that the Veteran's hypertension 
was not caused or aggravated by his DM.  Additionally, after 
reviewing the Veteran's claims file, the September 2009 VHA 
cardiologist provided the opinion that it was unlikely that 
the Veteran's hypertension was caused or aggravated by his 
service-connected DM, specifically noting that he knew of no 
cause/effect relationship between DM and hypertension.   

The Board acknowledges that the Veteran submitted an internet 
article in support of his claim, and while this article has 
been reviewed, it is too general in nature to alone provide 
the necessary evidence to show that the Veteran's 
hypertension is due to service, including exposure to Agent 
Orange.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 
 In this regard, the Board notes that in order to 
substantiate a claim, a medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element).  The document 
provided by the Veteran in this case does not address the 
specific facts of his case, and as such, the Board concludes 
that the document does not establish that the Veteran's 
hypertension is due his military service.  Moreover, to the 
extent that the Veteran is attempting to extrapolate from 
this literature that his hypertension is somehow related to 
his service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, because the assessments of the January 2007 VA 
examiner and the September 2009 VHA cardiologist constitute 
the only competent medical evidence of record addressing 
whether the Veteran's hypertension is related to service or 
to his service-connected DM, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for this disability must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that his 
hypertension is related to service or to his service-
connected DM.  As a lay person, however, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and thus service connection for hypertension must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for hypertension is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


